                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

THINK PRODUCTS, INC.,                            )
                                                 )
               Plaintiff,                        )
                                                 )           No. 18-cv-07506
       v.                                        )
                                                 )           Judge Andrea R. Wood
ACCO BRANDS CORPORATION and                      )
ACCO BRANDS USA, LLC,                            )
                                                 )
                                                 )
               Defendants.                       )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Think Products, Inc. has sued Defendants ACCO Brands Corporation and

ACCO Brands USA, LLC, alleging that a series of products manufactured and sold by

Defendants infringes upon two of Think Products’ patents: U.S. Patent Nos. 9,562,375 (the

“‘375 patent”) and 10,125,523 (the “‘523 patent”). Defendants contend that Think Products is

collaterally estopped from pursuing this action because of a ruling from the Patent Trial and

Appeal Board (“PTAB”) of the United States Patent and Trademark Office (“PTO”). That ruling,

which was subsequently affirmed by the United States Court of Appeals for the Federal Circuit,

invalidated two similar Think Products patents (U.S. Patent Nos. 8,7717,758 (the “‘758 patent”)

and 8,837,144 (the “‘144 patent”)) for obviousness. Defendants assert that the ‘375 and ‘523

patents present an identical issue of obviousness that cannot be relitigated in this Court. Now

before the Court is Defendants’ motion for summary judgment of invalidity. (Dkt. No. 38.) For

the reasons explained below, the Court grants Defendants’ motion.
                                         BACKGROUND

       I.      The Asserted Patents

       This litigation concerns the alleged infringement of two Think Products patents for

devices designed to secure portable electronic devices, such as tablets or laptops, to a

substantially immoveable object. (Compl., Exs. 1-2 (the ‘375 Patent and the ‘523 Patent

respectively), Dkt. Nos. 1-1, 1-2.) The patents disclose security locking devices for portable

electronics. The parties agree that Claim 1 of the ‘375 Patent is illustrative of the asserted claims

by Think Products. Moreover, the claims asserted in the ‘375 patent and the ‘523 patent, the

parties’ arguments regarding those patents, and the final decisions from the PTAB with respect

to those patents are all substantially similar in their description of the claims. The parties do not

appear to dispute this. (See Defs.’ Statement of Material Facts (“DSOMF”) ¶ 33, Dkt. No. 40.)

The same is true of the ‘758 patent and the ‘144 patent. (See DSOMF ¶ 7.) Thus, to avoid

unnecessary repetition, the Court adopts the approach taken by the parties and focuses on the

claims presented in the ‘375 patent and the ‘758 patent as illustrative of all the asserted claims.

Specifically, the ‘375 patent discloses in Claim 1:

       a locking assembly for securing an electronic device having a housing to a
       substantially immoveable [sic] object, the locking assembly comprising:

       a locking member having a locking end that protrudes from the housing of the
       electronic device for locking use; and,

       a locking device with a locking mechanism configured with an opening to receive
       the locking end of the locking member to actuate the locking mechanism, securely
       grasping the locking end for engaging and locking the locking member and the
       electronic device to the locking device,

       wherein the locking member is received in the opening in the locking device to
       actuate the locking mechanism upon insertion solely by an axial movement.




                                                      2
(Defs.’ Mot. for Summ. J, Ex. 1, ‘375 Patent at 19, Dkt. No. 39-1.) The ‘523 patent discloses a

similar locking mechanism. (Defs.’ Mot. for Summ. J, Ex. 2, ‘523 Patent at 19, Dkt. No. 39-2.)

       Defendants manufacture a series of laptop locks, called ClickSafe computer products,

that include a cable for attaching a portable electronic device to substantially immoveable

objects, such as tables. (DSOMF ¶ 32.) Think Products has sued Defendants, claiming that these

products infringe upon the inventions claimed by Think Products in the ‘375 patent and the ‘523

patent. In addition to their Answer to Think Products’ Complaint, Defendants have asserted four

counterclaims seeking declaratory judgments of invalidity and unenforceability with respect to

the ‘375 and ‘523 patents. (Dkt. No. 34.) Early in this case, prior to the completion of discovery

or claim construction proceedings, Defendants moved for summary judgment on a theory of

collateral estoppel. (Dkt. No. 38.) That issue is now before the Court.

       II.     The PTAB and Federal Circuit Proceedings

       As the assertion of a collateral estoppel defense suggests, the current case is not the first

instance of litigation between these parties. On November 12, 2014, Think Products sued

Defendants for patent infringement in the Eastern District of New York with respect to the ‘758

and ‘144 patents. See Think Prod., Inc. v. ACCO Brands Corp., No. 14-cv-6659, 2019 WL

5694131, at *2 (E.D.N.Y. July 22, 2019). Together, the ‘758 and ‘144 patents “comprise a cable

whereby one end is attached to an immovable object such as a desk, and the opposite side is

outfitted with a locking device that grasps a protruding rod housed in the device, locking the

device when inserted to safeguard against theft.” Id. at *1. The parties agree that Claim 1 of the

‘758 patent is illustrative of the claims made in both the ‘758 and the ‘144 patents that

Defendants challenged in the Eastern District of New York. That claim discloses:

       A locking assembly for securing a portable electronic device having at least one
       housing to a substantially immovable object, the locking assembly comprising:

                                                     3
       a captive security rod having a locking end and an anchoring end, wherein the
       anchoring end is passed through the at least one housing to anchor the captive
       security rod thereto;

       said captive security rod partially in said at least one housing and partially out of
       said at least one housing during and before locking use; and

       a locking device with a locking mechanism, wherein the locking device is
       configured with an opening to receive the locking end of the captive security rod
       to activate the locking mechanism, where the activation causes the locking
       mechanism to securely grasp the locking end and thereby lock the security rod
       and portable electronic device to the locking device.

(Defs.’ Mot. for Summ. J, Ex. 6, ‘758 Patent at 19, Dkt. No. 39-6.)

       After Think Products filed suit in the Eastern District of New York, Defendants filed two

petitions before the PTAB seeking inter partes review (“IPR”) of the patents. Reviewing those

petitions, the PTAB invalidated both patents as being obvious over a combination of two prior

art references: U.S. Patent Nos. 6,360,405 (known as “McDaid”) and 5,829,280 (known as

“Chen”). (Oct. 11, 2016 Final Written Decision of the PTAB Concerning IPR of the ‘758 Patent

(the “‘758 PTAB Decision”) at 15–24, Dkt. No. 39-7; Oct. 11, 2016 Final Written Decision of

the PTAB Concerning IPR of the '144 Patent (the “‘144 PTAB Decision”) at 15–21, Dkt. No. 39-

14.) The PTAB found that McDaid and Chen, taken together, disclose all the limitations, or

selected elements or steps implementing an invention, of the challenged claims in the ‘758 and

‘144 patents. In particular, McDaid disclosed a locking assembly for securing an electronic

device to an immoveable object, while Chen disclosed a lock that automatically locks itself upon

the insertion of a lock head into a locking device. The PTAB concluded that a person having

ordinary skill in the art (“POSA”) would have been motivated to combine McDaid and Chen for

two reasons: (1) automatically activated locks are more advantageous than key-activated ones,

and (2) Chen’s automatic lock was suitable for use in McDaid’s assembly. Think Prod., Inc. v.



                                                     4
ACCO Brands Corp., 722 F. App’x 1031, 1035 (Fed. Cir. 2018).1 In making its findings, the

PTAB expressly dismissed Think Products’s contention that McDaid taught away from (i.e.,

described a solution to a problem in a way that excludes a particular alternative) a combination

with Chen. Id. at 1037. On appeal, the Federal Circuit affirmed the PTAB’s decision, holding

that the challenged claims were unpatentable as obvious over the combination of the prior art

references of McDaid and Chen. Id. at 1031.

                                             DISCUSSION

        Under Federal Rule of Civil Procedure 56, “a party may move for summary judgment,

identifying each claim or defense—or part of each claim or defense—on which summary

judgment is sought.” Fed. R. Civ. P. 56(a). “The court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Id. In determining whether there is a genuine factual issue for

trial, the Court must view all evidence in the light most favorable to, and draw all reasonable

inferences in favor of, the nonmovant. Harney v. Speedway SuperAmerica, LLC, 526 F.3d 1099,

1104 (7th Cir. 2008). But the genuineness of a dispute suffices to defeat a motion for summary

judgment only “if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Lawrence v. Kenosha Cty., 391 F.3d 837, 842 (7th Cir. 2004).

        Here, Defendants seek summary judgment in their favor based on the doctrine of

collateral estoppel. Since collateral estoppel is an affirmative defense, Defendants bear the

burden of proof. Best v. City of Portland, 554 F.3d 698, 700 (7th Cir. 2009) (collateral estoppel


1
  Think Products is an unpublished Federal Circuit order issued after January 1, 2007. Federal Circuit
Local Rule 32.1(d) provides that nonprecedential dispositions are not considered binding precedent for
that Circuit. But Federal Circuit Local Rule 32.1(c) further makes clear that parties are not precluded from
relying on nonprecedential dispositions for purposes of “claim preclusion, issue preclusion, judicial
estoppel, law of the case and the like.”


                                                         5
is an affirmative defense); Employers Ins. of Wausau v. Titan Int’l., Inc.¸400 F.3d 486, 490 (7th

Cir. 2005) (defendants bear the burden of proof on their affirmative defenses). Also known as

issue preclusion, collateral estoppel protects a party from having to re-litigate issues that have

already been fully litigated in a previous action and adversely resolved against a party-opponent.

Chicago Truck Drivers v. Century Motor Freight, Inc., 125 F.3d 526, 530 (7th Cir. 1997); see

also Ohio Willow Wood Co. v. Alps S., LLC, 735 F.3d 1333, 1342 (Fed. Cir. 2013).2 Collateral

estoppel applies when (1) the issue litigated is the same as one involved in a prior action; (2) that

issue was actually litigated in the first action; (3) the determination of the issue was essential to

the final judgment in the first action; and (4) the party against whom collateral estoppel is

invoked had a full and fair opportunity to litigate the issue in the first action. Chicago Truck

Drivers, 125 F.3d at 530. Collateral estoppel may be invoked with respect to administrative

decisions made by the PTAB. MaxLinear, Inc. v. CF CRESPE LLC, 880 F.3d 1373, 1376 (7th

Cir. 2018), see also Nestle USA, Inc. v. Steuben Foods, Inc., 884 F.3d 1350, 1351 (Fed. Cir.

2018). And Federal Circuit “precedent does not limit collateral estoppel to patent claims that are

identical. Rather, it is the identity of the issues that were litigated that determines whether

collateral estoppel should apply.” Ohio Willow Wood, 735 F.3d at 1342; see also ArcelorMittal

Atlantique et Lorraine v. AK Steel Corp., 908 F.3d 1267, 1274 (Fed. Cir. 2018) (“Collateral

estoppel may bar litigation in cases with different but related patents when there are common

issues.”).

        The relevant issue concerns obviousness. Under 35 U.S.C. § 103(a), a claim is

unpatentable when “the differences between the subject matter sought to be patented and the



2
 While Seventh Circuit law governs the application of general collateral estoppel principles for this case,
Federal Circuit precedent applies with respect to substantive issues with “special or unique application to
patent cases.” Aspex Eyewear, Inc. v. Zenni Optical Inc., 713 F.3d 1377, 1380 (Fed. Cir. 2013).
                                                         6
prior art are such that the subject matter as a whole would have been obvious at the time the

invention was made to a person having ordinary skill in the art to which said subject matter

pertains.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 406 (2007). Obviousness is a legal

question based on underlying factual determinations, such as “the scope and content of the prior

art, differences between the prior art and the claims at issue, the level of ordinary skill in the

pertinent art, and any objective indicia of non-obviousness.” Randall Mfg. v. Rea, 733 F.3d 1355,

1362 (Fed. Cir. 2013). To demonstrate obviousness based on a combination of prior art

references, the party challenging a patent must show that all the elements of the claims were

disclosed in the prior art and that a POSA would have had motivation or reason to combine the

disclosures of the prior art references. KSR, 550 U.S. at 418–22.

       Of the four elements of collateral estoppel, only two are disputed before the Court today:

whether the issue litigated is the same as the one involved in the prior action and, to the extent

the issue is the same, whether determination of that issue was essential to the final judgment in

the first action. As discussed in greater detail below, this Court finds that the obviousness issue

raised here is the same as the one litigated in the PTAB proceedings. There can be no dispute

that the obviousness issue was actually litigated in the first action: both the PTAB and Federal

Circuit opinions explicitly detail the arguments presented by both parties and the conclusions

reached by the respective adjudicators. Nor can Think Products contend it lacked a full and fair

opportunity to litigate the issue in the prior action. Indeed, Think Products does not contend

otherwise. Instead, Think Products argues that the obviousness issue presented in the prior action

is not the same issue as presented here, and in any case, the obviousness issue was not essential

to the judgment in the prior action. The Court will address each argument in turn, beginning with

the question of whether there is an identity of the issues.



                                                       7
       That inquiry hinges on the conclusions reached by the PTAB (and affirmed by the

Federal Circuit) that the ‘758 and ‘144 patents were invalid for obviousness. This Court

concludes that the issue of obviousness determined in those prior proceedings is identical to the

issue of obviousness presented by the asserted claims of the ‘375 and ‘523 patents. Specifically,

the Court notes that the language used in the ‘375 and ‘523 patents closely parallels language

used in the invalidated patents. For instance, in Claim 1[a], the ‘758 patent purports to describe a

“locking assembly for securing a portable electronic device having at least one housing to a

substantially immovable [sic] object.” (‘758 Patent at 19.) Patent ‘375 copies this description

almost word-for-word in its Claim 1[a], merely omitting the word “portable” before electronic

device and changing “at least one housing” to “a housing.” (‘375 Patent at 19.) Neither

modification changes the nature of what is being described. The same is true for other language

differences between the two patents. For example, Claim 1[b] of the ‘758 patent discloses a

“captive security rod having a locking end and an anchoring end,” while Claim 1[b] of the ‘375

refers to a “locking member with a locking end.” (‘758 Patent at 19; ‘375 Patent at 19.) But this

is a distinction without a difference, as other language used throughout the ‘375 patent, such as

in Claims 3–4, describes the locking member as a “rod” that “engages” to another object. (‘375

Patent at 20.) And as discussed below in greater detail, if anything, the text suggests that “captive

security rod” is a narrower term than what is described in the ‘375 patent.

       In describing the subject locking device, both patents disclose a locking device designed

to grasp an electronic device for locking use and configured with an opening to receive the

locking end of the locking member to actuate the locking mechanism. The striking similarity in

language matters because the PTAB found that it was precisely that sort of language that made

the ‘758 and ‘144 patents invalid for obviousness. The PTAB concluded that the claims



                                                     8
presented by the ‘758 and ‘144 patents were already disclosed by McDaid and Chen: McDaid

disclosed a locking assembly for use with a security slot found on many portable electronic

devices and Chen disclosed a cable lock assembly with a lock that automatically activates when

a locking bar is inserted into the locking device. (‘758 PTAB Decision at 25, 27.) Taken

together, McDaid and Chen disclosed all the limitations of the ‘758 and ‘144 patents. McDaid

disclosed an anchor rod that securely attached to a portable electronic device and a tether with a

fastening device that locks onto that anchor rod with a key. Chen taught insertion locking for

similar cable locking assemblies. The PTAB found that a POSA would have been motivated to

combine McDaid’s overall assembly with Chen’s more advantageous automatic lock. (Id. at 32.)

So the idea of a locking assembly for securing a portable electronic device to a substantially

immoveable object using an automatic lock—which is what is disclosed in the ‘375 and ‘523

patents at issue here—is obvious over the very same combination of prior art references found in

the PTAB decision with respect to the ‘758 and ‘144 patents.

          In arguing to the contrary, Think Products contends that Defendants overlook language

that distinguishes the patents at issue in this case from the invalidated ones. Indeed, the ‘375

patent does contain different language from the ‘758 patent. However, the Court finds that the

new language does not materially differentiate the ‘375 patent’s claims from the ‘758 patent’s

claims.

          First, Think Products notes that the ‘758 patent discloses “a captive security rod having a

locking end and anchoring end,” whereas the ‘375 patent discloses “a locking member having a

locking end.” (Patent ‘758 at 19; Patent ‘375 at 19.) But the minor difference in the language

used to describe the claims does not make them materially different. Both patents describe a

locking member that protrudes from the housing of an electronic device for the purpose of



                                                       9
locking. And both disclose a locking assembly with one locking end that protrudes from the

housing of an electronic device for the purpose of locking the device. Moreover, in summarizing

the invention’s potential embodiments in the ‘375 Patent, Think Products explicitly describes the

locking assembly as including a captive security rod, noting that the assembly includes “means

for securing the locking device and, therefore, the captive security rod and portable electronic

device to which the captive security rod is anchored, to a substantially non-movable object.”

(Patent ‘375 at 5.) Think Products goes on to describe the captive security rod as containing an

extending knob or protruding end that anchors the rod to the portable electronic device. (Id. at 5–

6.) Again, this is precisely the same sort of locking device described in the invalidated ‘758

patent. See Patent ‘758 at 5 (describing the locking end of the captive security rod as comprising

an extending knob for the purpose of anchoring the rod). Additionally, the ‘375 patent explicitly

describes the “locking member” as a rod engaged or secured to a substantially immovable object.

(Patent ‘375 at 20.) Since language elsewhere in the claim provides context and a more detailed

explanation as to what a locking member is, the Court can quite readily understand that the

locking member is a rod that anchors the lock to a stationary object, just as a captive security rod

does. There is therefore no reason to conclude, as Think Products asserts, that the “captive

security rod” disclosed in the ‘758 patent is mutually exclusive from the “locking member with a

locking end” that the ‘375 patent discloses.

       Next, the Court notes that the language in Claim 1[b] of the ‘375 patent omits language

included in the ‘758 patent to describe how the captive security rod passes through the housing to

anchor and secure the captive security rod. While the ‘758 patent describes the captive security

rod as including an anchoring end “passed through at least one housing to anchor the captive

security rod,” the ‘375 patent does not disclose an anchoring end in Claim 1[b]. However, the



                                                    10
‘375 patent contains other language throughout the claim describing how the locking assembly is

engaged or secured. (See Patent ‘375 at 20). Simply moving the relevant language to a different

part of the claim does not materially change the invention described in the ‘375 patent to make it

different from the one disclosed in the ‘758 patent.

          There are other slight differences in the language of the ‘375 patent. In Claim 1[a], for

instance, the word “portable” is omitted in describing the type of electronic device to be secured,

and the electronic device in question is described as having “a housing” instead of “at least one

housing” as in the ‘758 patent. (‘758 Patent at 19; ‘375 Patent at 19.) But changes like these are

entirely immaterial in differentiating the patents—other language in the ‘375 patent clearly

describes its purpose in securing portable electronic devices, and “a housing” and “at least one

housing” describe precisely the same sort of object. Even if the slight difference in language used

throughout the claims left any confusion, the illustrations provided in both patents quite clearly

depict embodiments of a locking device that uses precisely the same locking mechanism to

secure a portable electronic device to a substantially immoveable object. The new ‘375 patent’s

claims do not meaningfully alter that function. Therefore, the new language in the ‘375 patent’s

claims does not render those claims materially different from the invalidated ‘758 patent’s

claims.

          Moreover, while the ‘375 patent omits the ‘758 patent’s description of an anchoring end

in addition to the locking end of the locking device, that does not mean the ‘375 patent describes

a materially different device. Rather, the implication is that the ‘375 patent makes a broader

claim with respect to the same device. And broader claims are invalid where the PTAB has

found narrower claims to be obvious. See Ormco Corp. v. Align Tech., Inc., 498 F.3d 1307, 1319

(Fed. Cir. 2007) (“Because claims 10 and 17 were found to have been obvious, the broader



                                                       11
claims 1 and 11 must also have been obvious.”). In sum, the Court finds that the ‘375 and ‘523

patents disclose claims that are identical to or broader than the ‘758 and ‘144 patents. Because

Think Products has failed to explain how the differences in claim language change the invalidity

analysis, summary judgment of invalidity based on collateral estoppel is appropriate. See Ohio

Willow, 735 F.3d at 1343.

       Think Products also contests the third element of the collateral estoppel defense: that the

determination of the obviousness issue was essential to the final judgment in the PTAB

proceedings. “A determination ranks as necessary or essential only when the final outcome

hinges on it.” Bobby v. Bies, 556 U.S. 825, 835 (2009). But the requirement that a finding be

necessary to a prior judgment “does not mean that the finding must be so crucial that, without it,

the judgment could not stand. Rather, the purpose of the requirement is to prevent the incidental

or collateral determination of a nonessential issue from precluding reconsideration of that issue

in later litigation.” Mother’s Restaurant, Inc. v. Mama’s Pizza, Inc., 723 F.2d 1566, 1571 (Fed.

Cir. 1983).

       Think Products suggests that even if the obviousness issue argued here is the same as the

one litigated in the prior action, the PTAB’s resolution of that issue was not essential to the

original judgment because there were alternative grounds for invalidation. It is true that the

PTAB also found the ‘758 and ‘144 patents invalid on the grounds that those patents were not

entitled to the benefit of the early filing date Think Products asserted and that the patents were

anticipated by a ClickSafe promotional video. (‘758 PTAB Decision at 23–24.) But the

determination that the patents were obvious over a combination of prior art references was the

primary basis for the finding of invalidity and sufficient on its own to support that conclusion.




                                                     12
Moreover, the Federal Circuit explicitly noted in affirming the PTAB’s determination of

obviousness that it “need not reach the Board’s determination of anticipation, which constitutes

an alternate ground of unpatentability.” Think Prod., 722 F. App’x at 1033 n.1. Simply put, that

the PTAB found an additional reason why the ‘758 and ‘144 patents were invalid does not mean

that the reason of obviousness was not essential to its ruling. See also Papst Licensing GMBH &

Co. KG v. Samsung Elecs. Am., Inc., 924 F.3d 1243, 1250 (Fed. Cir. 2019) (noting that “a

tribunal’s resolution of an issue that is only one part of an ultimate legal claim can preclude the

loser on that issue from later contesting, or continuing to contest, the same issue in a separate

case”).

          Finally, Think Products invokes judicial estoppel in contending that in the previous

litigation, Defendants advocated a claim construction for the term “captive security rod” that

differs from a construction offered in the current matter. Three factors typically determine

whether the Court should apply judicial estoppel in a particular instance: first, “a party’s later

position must be clearly inconsistent with its earlier position;” second, the party must have

“succeeded in persuading a court to accept that party’s earlier position, so that judicial

acceptance of an inconsistent position in a later proceeding would create the perception that

either the first or the second court was misled;” and third, “the party seeking to assert an

inconsistent position would derive an unfair advantage or impose an unfair detriment on the

opposing party if not estopped.” New Hampshire v. Maine, 532 U.S. 742, 750–51 (2001).

          Here, Think Products asserts that in the earlier litigation, Defendants defined a “captive

security rod” as necessarily not containing a locking end. Because the ‘375 and ‘523 patents

disclose a locking member with a locking end, Think Products argues that these claims

necessarily cannot encompass the inventions described in the ‘758 and ‘144 patents, which



                                                       13
disclose a captive security rod (and therefore cannot have a locking end). This argument is

directly at odds with the conclusions reached by the PTAB, however, which explicitly

determined that the ‘758 patent required a captive security rod with an anchoring end and a

locking end. (‘758 PTAB Decision at 20.) But even if the PTAB had not made a factual

determination as to what constitutes a captive security rod, Think Products’s argument is

meritless because it fails to characterize Defendants’ argument correctly. Indeed, Defendants

appear to have been making precisely the opposite argument: they contended that a particular rod

that comprised the invention could not be a captive security rod precisely because it failed to

include a locking end. (Pl.’s Aff. in Opp’n to Defs.’ Mot. for Summ. J., Ex. 4, Pet.’s IPR Reply

Brief at 11, Dkt. No. 52-4.)

       In short, this Court concludes that the issue of whether the asserted claims of the ‘375 and

‘523 patents are unpatentable as obvious over the prior art was actually litigated before and

necessarily decided by a prior adjudication before the PTAB and the Federal Circuit. Think

Products had a full and fair opportunity to press the arguments it is making in this case in the

earlier proceedings. The PTAB and the Federal Circuit ruled against Think Products. Think

Products is therefore collaterally estopped from arguing here that the asserted claims of the ‘375

and ‘523 patents are valid. The Court therefore grants summary judgment in favor of Defendants.




                                                    14
                                      CONCLUSION

       For the foregoing reasons, Defendants’ motion for summary judgment of invalidity (Dkt.

No. 38) is granted.

                                                         ENTERED:




Dated: December 5, 2019                                  __________________________
                                                         Andrea R. Wood
                                                         United States District Judge




                                                 15
